Citation Nr: 0010034	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  95-10 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to May 1962.  
He had subsequent periods of active duty for training and 
inactive duty for training, including a period in December 
1991 the nature of which has not been verified.  This appeal 
arises from a September 1994 rating decision of the 
Department of Veterans Affairs (VA), San Juan, Puerto Rico, 
regional office (RO).


REMAND

As the RO has noted, service connection for a nervous 
condition was denied by a final rating decision dated in 
December 1968.  The veteran's present claim for service 
connection involves a psychiatric disorder which he alleges 
arose from an incident during a period of training in 
December 1991.  His contentions in this respect are best 
articulated in a written statement dated in October 1994 and 
his hearing testimony in May 1995.

Service connection may be granted for disability resulting 
from a disease or injury incurred or aggravated in line of 
duty in "the active military, naval, or air service . . . 
." 38 U.S.C.A. §§ 1110, 1131 (West 1991) (emphasis added).  
"The term 'active military, naval, or air service' includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty for training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty." 38 U.S.C.A. § 
101(24) (West 1991). 

The RO has treated the issue on appeal as an attempt to 
reopen a previously denied claim for service connection.  
This was the basis for the September 1994 rating decision and 
the subsequent statement of the case and supplemental 
statements of the case.  However, the Board of Veterans' 
Appeals (Board) notes that as the veteran's claim arises from 
a period of service subsequent to the final rating decision 
in 1968, his claim is, necessarily, a new claim which must be 
adjudicated on the merits.

In Bernard v. Brown, 4 Vet. App. 384, 394 (1993), the Court 
held that in order to address a question that had not been 
addressed by the RO, the Board "must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby."  In this case, the Board finds that 
the veteran has been prejudiced by the RO's treatment of the 
issue as an attempt to reopen a previously denied claim.  

The Board also notes that, while the RO has attempted to 
ascertain the nature of the veteran's service on December 14, 
1991, the claims folder does not contain proper documentation 
of such status.  The RO should again attempt to verify the 
nature of the veteran's service on this date.  Following 
that, the issue of entitlement to service connection for an 
acquired psychiatric disorder, arising from service on that 
date, should be adjudicated on the merits, and the veteran 
and his representative should be provided with a supplemental 
statement of the case on that issue.

To ensure full compliance with due process requirements, the 
case is remanded to the RO for the following:

1.  The RO should ascertain the nature of 
the veteran's service on December 14, 
1991.  Specific documentation of his 
service status on that date must be 
associated with the claims folder.

2.  Following completion of the above, 
the RO should adjudicate the veteran's 
claim for service connection for an 
acquired psychiatric disorder, arising 
from an alleged incident of December 14, 
1991, on the merits, and not as a claim 
to reopen a previously denied claim.  A 
supplemental statement of the case should 
be furnished to the veteran and his 
representative, and they should be given 
a reasonable opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




